Application for rehearing. We have gone carefully over our opinion rendered herein, and reviewed the facts in the case, and considered the matters suggested in the petition herein, and can see no reason for granting a rehearing.
If true as alleged that the heating contract was extended and made a part of the ventilating plant, and plaintiff was to have $2,250 for the heating plant and $3,988 for the ventilating plant, making $6,238 for both contracts, and it having received two thousand dollars thereon, or on either of the contracts, there would remain due from the county the sum of $4,238. And still we do not pass upon the validity of either contract. *Page 710 
We are still of the opinion that the findings support the judgment rendered in the court below.
Rehearing is denied.
McLaughlin, J., and Chipman, P. J., concurred.
A petition to have the cause heard in the supreme court after judgment in the district court of appeal was denied by the supreme court on December 4, 1905.